         Case 5:20-cv-00684-JD Document 49 Filed 07/30/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

MARTREO K. JONES AND                     )
SELENA M. JONES,                         )
                                         )
                    Plaintiffs,          )
                                         )
v.                                       )      Case No. CIV-20-00684-JD
                                         )
STATE FARM FIRE AND                      )
CASUALTY COMPANY,                        )
                                         )
                    Defendant.           )

                                        ORDER

      Before the Court is Plaintiffs’ Motion for Leave to File Under Seal an Exhibit to

Plaintiffs’ Response to Defendant State Farm Fire and Casualty’s Motion for Summary

Judgment (“Motion”). [Doc. No. 48]. The Motion states that Plaintiffs wish to file under

seal an exhibit that contains certain documents Defendant has produced in this litigation

and designated as confidential under the Court’s Protective Order [Doc. No. 17].

      “Courts have long recognized a common-law right of access to judicial records.”

Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007). Parties may not unilaterally

restrict public access to documents filed in the courts by deeming an agreement

“confidential” or marking a document “confidential” and therefore subject to a protective

order. See Colony Ins. Co. v. Burke, 698 F.3d 1222, 1241–42 (10th Cir. 2012) (citing

Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 121 (2d Cir. 2006)). However, “the

presumption of access can be rebutted if countervailing interests heavily outweigh the

public interests in access.” Mann, 477 F.3d at 1149 (citations omitted). A movant must
          Case 5:20-cv-00684-JD Document 49 Filed 07/30/21 Page 2 of 2




establish that the interest in restricting the public’s access to specific information in their

case “outweighs the public interest in access, particularly . . . [where] the parties

themselves placed these [documents] at the center of th[e] controversy. . . .” Colony, 698

F.3d at 1241 (denying motions to file parts of briefs and appendices under seal where

basis of motions was confidentiality provisions in settlement agreement).

       Based on the showing in the Motion, the Court PROVISIONALLY GRANTS the

Motion. Plaintiffs may file the exhibit under seal. Plaintiffs shall also publicly file a

narrowly redacted version of the exhibit, consistent with the Western District of

Oklahoma’s ECF Policies and Procedures Manual and this Court’s Guidelines for

Protective Orders on Confidentiality, Sealing Documents, and Redactions in Civil Cases.

       IT IS SO ORDERED this 30th day of July 2021.




                                               2
